Citation Nr: 1821540	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-27 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board previously considered this matter in August 2016.


FINDING OF FACT

The weight of the evidence supports a finding that the Veteran's current psychiatric disability of PTSD is related to military sexual trauma in service.


CONCLUSION OF LAW

The criteria for service connection for the current acquired psychiatric disability, diagnosed as PTSD, have been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Veteran seeks service connection for an acquired psychiatric disorder, originally claimed as PTSD, personality disorder, and depression.  See 09/09/2011, VA 21-0820 Report of General Information.

The Veteran asserts that her claimed mental disability is related to military sexual trauma.  Significantly, she has stated that she was sexually assaulted by an officer in November 1987.  See 10/15/2012, VA 21-0781a, Statement in Support of Claim for PTSD Secondary to Sexual Assault.  She has described additional incidents in which she was sexually harassed or came to close to being sexually assaulted.  Id.  

An April 2013 VA examination shows diagnoses of borderline personality disorder and PTSD.  The VA examiner indicated that she was unable to provide an opinion regarding whether the reported military stressors are the primary (index trauma) for current PTSD symptoms without resorting to mere speculation.  

More recently, in October 2016, a different VA examiner concluded that the Veteran met the full criteria for a diagnosis of PTSD, based on multiple traumas.  The examiner opined that the Veteran's PTSD is less likely than not solely caused by her military stressors, adding that she was unable to provide an opinion as to whether the military stressors were the primary cause for the PTSD.  Nonetheless, the VA examiner opined that the Veteran's PTSD is at least as likely as not caused by the cumulative effects of pre-military, military, and post-military stressors.

As noted in her two VA examinations, the Veteran has a history of sexual abuse that predates service.  She also has a post-service history of domestic violence.  Service treatment records are silent regarding treatment for a sexual assault.  The Veteran has stated that she did not report any sexual trauma due to fear.  See 11/28/2012, VA 21-0820 Report of General Information.  However, in cases involving an allegation that PTSD is connected to military sexual assault, the Federal Circuit has held that "the absence of a service record documenting an unreported sexual assault is not pertinent evidence that the sexual assault did not occur."  AZ v. Shinseki, 
731 F.3d 1303, 1306 (Fed. Cir. 2013).  The evidence further establishes that her personality disorder predates service.  See 05/29/2013, CAPRI, at 37. 

In light of the above, the Board finds that the Veteran's reports of military sexual trauma are credible as well as competent.  There is no evidence that contradict her reports.  Thus, resolving any doubt in favor of the Veteran, the Board finds that the evidence establishes the occurrence of the military sexual assault.  The Board further finds that the October 2016 VA opinion supports a finding that the Veteran's military sexual trauma caused and/or contributed to the development of her PTSD.  As such, all criteria for service connection have been met the Veteran's claim is granted.


ORDER

Service connection for PTSD is granted.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


